Bloodwobth, J.
The indictment in this case charged that the accused did “ take and steal and carry away one red brindle cow, white belly and white face with a butt head, heifer, same being the property of Mrs. J. H. Harris, of the value of $20.00.” The defendant demurred on the ground that the indictment did not sufficiently describe “the kind of cow or heifer he is charged with stealing.” The demurrer was overruled and exceptions pendente lite were filed; the case proceeded to trial, a verdict of guilty was rendered, and a motion for a new trial was overruled.
1. The court properly overruled the demurrer. The description of the cow alleged to have been stolen was sufficient. In Gibson v. State, 7 Ga. App. 692 (1, 2) (67 S. E. 838), this court held that “ In an indictment for cattle stealing, the following description of the animal alleged to have been stolen is sufficient, namely, ‘ One cream-colored Jersey cow, of the personal goods of [the prosecutor], and of the value of forty dollars/ It is a matter of common knowledge, of which the court will take judicial cognizance, that a cow is a female animal, is a horned animal, and has cloven hoofs, and that the larceny of a cow is, therefore, within the purview of § 159 of the Penal Code ” (Penal Code of 1910, § 156). It is also a matter of common knowledge that a heifer is a young cow. See Adams v. State, 22 Ga. App. 786 (97 S. E. 201).
*4792. “ In this ease the motion for a new trial contained only the usual general grounds. There was some slight evidence' authorizing the verdict; and, the verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere. When the verdict is apparently decidedly against the weight of the evidence, the trial judge has a wide discretion as to'granting or refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.